TALIAFERRO,
Judge, concurring in the result:
Unquestionably, the records of nonjudicial punishment involved herein are sufficient to meet the requirements of Booker, however, I find no necessity to reach that question in this case. Nonjudicial punishment was not involved in Booker, nor in Middendorf v. Henry, 425 U.S. 25, 96 S.Ct. 1281, 47 L.Ed.2d 556 (1976) from which Booker flowed. I am not therefore willing to apply that portion of the Booker opinion, dealing with nonjudicial punishment, as the law in this case. United States v. Taylor, 5 M.J. 669 (A.C.M.R.1978).